MEMORANDUM **
Husband and wife Lorenzo Navia-Perez and Maria Sanchez-Lara, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ orders dismissing their appeals from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We dismiss the petition for review.
*458We lack jurisdiction to review the IJ’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship. See MartinezRosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Accordingly we do not consider petitioners’ contention that the IJ abused his discretion in weighing the evidence and considering the factors related to hardship. See id. (“[tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
We do not consider Sanehez-Lara’s contention regarding physical presence, because her failure to establish hardship is dispositive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *458courts of this circuit except as provided by 9th Cir. R. 36-3.